NUMBER 13-14-00076-CV

                            COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


CHAMPION ENERGY
SERVICES, LLC,                                                          APPELLANT,

                                           v.

CITY OF WESLACO,                                                          APPELLEE.


                      On appeal from the 398th District Court
                            of Hidalgo County, Texas


                         ORDER ABATING APPEAL
                   Before Justices Rodriguez, Garza, and Perkes
                                 Order Per Curiam

       This cause is before the Court on an agreed motion to abate the appeal to allow

the parties the opportunity to engage in mediation scheduled for April 2014 as ordered by

the trial court.

       The Court, having examined and fully considered the documents on file and the
agreed motion to abate, is of the opinion that the motion to abate the appeal should be

granted. The agreed motion to abate the appeal is GRANTED and this appeal is ordered

ABATED until May 19, 2014.

      The Court directs appellant to file, on or before May 19, 2014, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement. If

the case is reinstated, the briefing schedule will commence accordingly.



                                                      PER CURIAM


Delivered and filed the
12th day of March, 2014.




                                           2